Case 9:20-cv-80235-DLB Document 223 Entered on FLSD Docket 12/07/2020 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


                                   Case No. 20-80235-Civ-Brannon
  SHAWN MARTIN, individually,
  and on Behalf of all others Similarly Situated,

           Plaintiffs,
  vs.
  PARTSBASE, INC d/b/a GOVGISTICS, and
  ROBERT HAMMOND,

           Defendants.
  ____________________________________/
                                          OMNIBUS ORDER

           THIS CAUSE is before the Court on the Plaintiffs’ Consolidated Motion for Sanctions

  (“Motion”). [DE 152]. Plaintiffs also filed a Notice of Supplemental Authority. [DE 160].

  Defendants responded [DE 172] and Plaintiffs’ replied [195]. The Court heard oral argument on

  November 30, 2020 and made several rulings on the record. [DE 203]. The Court permitted the

  parties to submit proposed orders, and both parties did. [DE 204 & 211]. Also before the Court

  are two related motions: Plaintiffs’ Motion to Strike Supplemental Authority [DE 214] and

  Plaintiffs’ Motion to Stay Discovery Until Ruling on Pending Motions [DE 163]. Being fully

  advised, and for the reasons stated on the record, it is

        ORDERED AND ADJUDGED that Defendants did not timely and/or adequately comply

  with the terms and requirements of this Court’s ESI Orders [DE 93] and [DE 99] such that this

  Court finds Plaintiffs’ Consolidated Motion for Sanctions was meritorious and necessary.


        Accordingly, the Court hereby ORDERS that




                                                    1
Case 9:20-cv-80235-DLB Document 223 Entered on FLSD Docket 12/07/2020 Page 2 of 5




     1. Plaintiffs’ Consolidated Motion for Sanctions [DE 152] is GRANTED as set forth in this

        Order.

     2. Defendants shall produce within seven (7) days of this Order, each Plaintiffs’ time records

        and time-edit/modification records in Microsoft Excel or .CSV format which contain the

        following information consistent with this Court’s ESI Order [D.E. 99 § VI(a)] and

        irrespective of Defendants’ designation(s) of any Plaintiff(s) as a “trainee”, “manager”,

        “account manager”, “renewal sales” or any other status alleged by Defendants pursuant to

        this Court’s Order [D.E. 202] as follows:

            a.Plaintiff’s Last Name, First Name
            b.User Identification Number (Clock Number)
            c.Date in month, day, year
            d.Punch time in military time format, i.e. 15:59:59
            e.Punch Type, if this information is recorded in the ordinary course of business;
            f.An indication of whether that time punch was edited, indicating manual edits.
            g.If the time punch was edited, a listing of the following:
                    i. The time edit reason, to add or remove a time punch;
                   ii. Original Time before the edit was made in military time format 15:59:59,
                       which Partsbase maintains is indicated by a “remove” in the database;
                  iii. The Name of the user who made the edit to the time punch record;
                  iv. The User Identification Number of the Person who edited the time punch;
                   v. The date that the edit to the time punch record occurred
                  vi. The time that the edit to the time punch record occurred in military time
                       format 15:59:59.
     3. Defendants shall produce within seven (7) days of this Order, each Plaintiffs’ CRM log-on

        and log-out records in Microsoft Excel or .CSV format which contain the following

        information consistent with this Court’s ESI Order [DE 99 § V(a)] and irrespective of

        Defendants’ prior designation(s) of any Plaintiff(s) as a “trainee”, “manager”, “account

        manager”, “renewal sales” or any other status alleged by Defendants pursuant to this

        Court’s Order [DE 202] as follows:

            a. Plaintiff’s Last Name, First Name;

                                                 2
Case 9:20-cv-80235-DLB Document 223 Entered on FLSD Docket 12/07/2020 Page 3 of 5




            b.    User Identification Number (Clock Number);
            c.    Date in month, day, year;
            d.    Punch time in military time format 15:59:59;
            e.    Punch Type, if this information is recorded in the ordinary course of business.

        Partsbase represents that its CRM database was constructed 20 years ago, and while sequel

        server shows access to the CRM webpage and the transactions ensuing, it does not identify

        the employee accessing that webpage. Partsbase shall produce the information it has to

        Plaintiffs and Plaintiffs shall have the right at the 30(b)(6) deposition to inquire into this

        information and if Plaintiffs believes Partsbase’s information is incorrect or incomplete

        following the production and the deposition, Plaintiffs can apply to the Court for additional

        relief.

     4. To date, Defendants have produced CRM timestamp records relating to Comments

        Plaintiffs made in the CRM system, changes Plaintiffs made to corporate information and

        contact information. But Defendants have not produced all other changes recorded in the

        CRM database, such as timestamped instances of changes to Cage codes, assigning and

        unassigning prospects, and changes related to sales activities. Defendants shall produce

        within seven (7) days of this Order, each Plaintiffs’ timestamped records of all changes to

        the CRM records in Microsoft Excel or .CSV format consistent with this Court’s ESI Order

        [D.E. 99 § V(a)] and irrespective of Defendants’ prior designation(s) of any Plaintiff(s) as

        a “trainee”, “manager”, “account manager”, “renewal sales” or any other status alleged by

        Defendants pursuant to this Court’s Order [DE 202] as follows:

            a.    Plaintiff’s Last Name, First Name
            b.    User Identification Number
            c.    Date in month, day, year
            d.    Change time in military time format 15:59:59
            e.    Type of change made, if this information is recorded in the ordinary course of
                  business.

                                                   3
Case 9:20-cv-80235-DLB Document 223 Entered on FLSD Docket 12/07/2020 Page 4 of 5




     5. The Court finds that Plaintiffs shall be permitted to take a supplemental Corporate

        Representative Deposition pursuant to Fed R. Civ. P. Rule 30(b)(6) on the following topics,

        and directs the parties to confer at least two weeks before the deposition regarding specific

        areas of inquiry as to each item below so that the corporate representative can investigate

        before the deposition the specific information sought:

            a. Defendants’ CRM database, its data fields, which fields create timestamped
               records, the CRM’s transactional logs and the end-users’ rights and capabilities
               while accessing the database.
            b. Defendants’ Accounting and Time_Attendance databases, their data fields, which
               fields create timestamped records, the databases’ transactional logs and the end-
               users’ rights and capabilities while accessing the databases.
            c. Defendants’ networking structure(s), including but not limited to end user access
               controls and login auditing.
            d. The search for and contents of ESI records Defendants have produced to date,
               including but not limited to telephone records, CRM records, time records, and
               time-edit records.

     6. Following the supplemental Corporate Representative Deposition, Plaintiffs have the

        option to conduct a forensic ESI investigation of Defendants’ IT infrastructure at Plaintiffs’

        expense. If Plaintiffs’ thereafter believe evidence has been altered or spoliated, they can

        file a Motion for Sanctions with the Court.

     7. In finding that Defendants did not timely and/or adequately comply with the terms and

        requirements of this Court’s ESI Orders, the Court finds Plaintiffs are entitled to their fees

        and costs incurred in bring its Consolidated Motion for Sanctions [DE 152]. The amount

        of fees will be determined at a later date.

     8. Because the Court did not consider the diagram at issue, Plaintiffs’ Motion to Strike

        Supplemental Authority [DE 214] is DENIED AS MOOT.




                                                  4
Case 9:20-cv-80235-DLB Document 223 Entered on FLSD Docket 12/07/2020 Page 5 of 5




     9. Because the Court has ruled on all motions discussed in Plaintiffs’ Motion to Stay

         Discovery Until Ruling on Pending Motions [DE 163], the motion to stay [DE 163] is

         DENIED AS MOOT.


         DONE AND ORDERED in Chambers at West Palm Beach in the Southern District of

  Florida, this 7th day of December, 2020.



                                                        DAVE LEE BRANNON
                                                        U.S. MAGISTRATE JUDGE




                                              5
